\oO°\lO\LI\-PWN\-‘

NNNNNNNNN\_\-¢o_o-»o_¢o-¢o-¢o_o_o-¢
m\lo\w-BWN'_O\CW\|C\UIAUN'_O

 

 

 

Case 3:18-cv-00298-MMD-CBC Document 24 Filed 10/22/18 Page 1 of 3

ADAM PAUL LAXALT
Attomey General

ROBERT DELONG, Bar No. 10022
Deputy Attorney General

State of Nevada

Bureau of Litigation

Public Safety Division

100 N. Carson Street

Carson City, NV 89701-4717

Tel: (775) 684-1120

E-mail: rdelong@ag.nv.gov

Attorneys for Defendants

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
BENJAMIN ESPINOSA, Case No. 3:18-cv-00298-MMD-CBC
Plaintiff,
vs. MOTION TO EXTEND THE STAY
FILSON, et al.,
Defendant.

 

Defendants, by and through counsel, Adam Paul Laxalt, Attomey General of the State of
Nevada, and Robert W. DeLong, Deputy Attomey General, hereby move to have the stay in this matter
extended until seven days after completion of the early mediation conference This Court entered an
Order (ECF No. 3) on July 24, 2018. The Order stayed the matter for 90 days and referred the matter to
the Court’s Inmate Ear|y Mediation Program. An early mediation conference has not yet been set and
the 90-day stay has expired. However, it is the Defendants’ understanding that an early mediation
conference will be set in the near future.

///
///
///
///
///
///

 

\$OC\|Q\U\-l>WN'-‘

NNNNNNNNN¢-¢o-¢o-¢o-¢o-¢o_o-¢o_»-¢o-o
m\lo\'~/\J>WN'_‘Q©@\|O\LII¢PWN'_‘Q

 

 

Case 3:18-cv-00298-MMD-CBC Document 24 Filed 10/22/18 Page 2 of 3

Accordingly, Defendants respectfully request that this Court stay the matter, and the
requirement to file a 90-day stay report, until seven days after an early mediation conference can be
completed.

DATED this 22nd day of October, 2018.

ADAM PAUL LAXALT
Attorney General

By: I{Eff% w` /Oy
OBERT W. DELONG

Deputy Attomey General
State of Nevada

Bureau of Litigation
Public Safety Division

 

Attorneys for Defendants

 

 

\QOO\lC\Lh-§WN'-

NNNNNNNNNo_»-‘o_oo-¢o-I»-¢\_o-»o_o_
®\lO\MAWN*_O\o®\IQ\LA-BWN'_‘O

 

 

Case 3:18-cv-00298-MMD-CBC Document 24 Filed 10/22/18 Page 3 of 3

CERTIFICATE OF SERVICE
I certify that I am an employee of the Offlce of the Attomey General, State of Nevada, and that
on this 22nd day of October, 2018, I caused to be served a copy of the foregoing, MOTION TO
EXTEND THE STAY, by U.S. District Court CM/CEF Electronic Filing on:

Benjamin Espinosa #74296

Northem Nevada Correctional Center
C/O NNCC Law Librarian

P.O. Box 7000

Carson City, NV 89702

lawlibra doc.nv. ov

Hmployee of the

Offlce of the Attomey General

 

